Name: Council Decision (EU) 2019/395 of 7 March 2019 on the signing, on behalf of the European Union, of the Protocol to the Agreement between the European Community and the Kingdom of Denmark on the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in Denmark or any other Member State of the European Union and Ã¢ EurodacÃ¢ for the comparison of fingerprints for the effective application of the Dublin Convention regarding access to Eurodac for law enforcement purposes
 Type: Decision
 Subject Matter: European construction;  international affairs;  information technology and data processing;  European Union law;  international law;  Europe;  natural and applied sciences;  cooperation policy
 Date Published: 2019-03-13

 13.3.2019 EN Official Journal of the European Union L 71/9 COUNCIL DECISION (EU) 2019/395 of 7 March 2019 on the signing, on behalf of the European Union, of the Protocol to the Agreement between the European Community and the Kingdom of Denmark on the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in Denmark or any other Member State of the European Union and Eurodac for the comparison of fingerprints for the effective application of the Dublin Convention regarding access to Eurodac for law enforcement purposes THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular point (a) of Article 87(2) and point (a) of the first subparagraph of Article 88(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 14 December 2015 the Council authorised the Commission to open negotiations with Denmark on the arrangements for the participation of Denmark in the procedure for comparison and data transmission for law enforcement purposes provided for in Chapter VI of Regulation (EU) No 603/2013 of the European Parliament and of the Council (1). (2) Negotiations were concluded and the Protocol to the Agreement between the European Community and the Kingdom of Denmark on the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in Denmark or any other Member State of the European Union and Eurodac for the comparison of fingerprints for the effective application of the Dublin Convention regarding access to Eurodac for law enforcement purposes (the Protocol) was initialled on 11 December 2017. (3) The Protocol should be signed. (4) The United Kingdom and Ireland are bound by Regulation (EU) No 603/2013 and are therefore taking part in the adoption of this Decision. (5) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Protocol to the Agreement between the European Community and the Kingdom of Denmark on the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in Denmark or any other Member State of the European Union and Eurodac for the comparison of fingerprints for the effective application of the Dublin Convention regarding access to Eurodac for law enforcement purposes is hereby authorised, subject to the conclusion of the said Protocol (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 7 March 2019. For the Council The President C.D. DAN (1) Regulation (EU) No 603/2013 of the European Parliament and of the Council of 26 June 2013 on the establishment of Eurodac for the comparison of fingerprints for the effective application of Regulation (EU) No 604/2013 establishing the criteria and mechanisms for determining the Member State responsible for examining an application for international protection lodged in one of the Member States by a third-country national or a stateless person and on requests for the comparison with Eurodac data by Member States' law enforcement authorities and Europol for law enforcement purposes, and amending Regulation (EU) No 1077/2011 establishing a European Agency for the operational management of large-scale IT systems in the area of freedom, security and justice (OJ L 180, 29.6.2013, p. 1). (2) The text of the Protocol will be published together with the decision on its conclusion.